DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2022 has been entered.
Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest an equipment system as required by the claims, the system requiring film production devices and at least a first set and a second set of radio modules, wherein the radio characteristics of the radio modules of the first set are identical to one another; wherein the radio characteristics of the radio modules of the second set are identical to one another; wherein the radio characteristics of the radio modules of the first set differ from the radio characteristics of the radio modules of the second set, wherein the radio characteristics of the radio modules  of the first set and the second set comprise at least one of a frequency range or a transmission protocol; wherein the at least one motion picture camera or the at least one lens . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Prior art Clark (US 2011/0123185 A1) discloses a system comprising film production devices (camera 425 and lighting devices 452, 454, 456, 458; Fig. 4) each comprising wireless communication devices (430, 472, 474, 476, 478; Fig. 4) having an interface (hot shoe connectors 445, 462, 464, 466, 468; see Fig. 4), but does not teach or suggest a remote control unit to remotely control said film production devices nor does Clark teach a second set of radio modules wherein radio characteristics of the second set of radio modules are identical and compatible with each other with regard to their radio characteristics as required by the claims of the instant application. 
Prior art Falk (US 2018/0288294 A1) discloses a system comprising film production devices (camera 110, remote flash device 160; paragraph 0036) comprising an interface (hot shoe connector 150; paragraph 0036) and a (radio transmission unit 130; paragraph 0036) but does not teach or suggest a remote control unit to remotely control said film production devices 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.